Morgan Creek Series Trust August 29, 2013 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, DC 20549 Attention:Office of Filings, Information & Consumer Services Re: Morgan Creek Series Trust (the “Registrant” or the “Fund”) File Nos. 333-184160, 811-22754 Ladies and Gentlemen: Pursuant to Rule 497(c) under the Securities Act of 1933, as amended, please find the XBRL-coded version of prospectus disclosure for the above-referenced Registrant as it pertains to its prospectus. The attached XBRL-coded prospectus disclosure is based on the disclosure found in the final form of Trust’s prospectus dated August 15, 2013 as filed on August 16, 2013 pursuant to Rule497(c). Very truly yours, /s/ David James David James Secretary
